DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7/21/2022. In virtue of this communication claims 1-20 are currently pending in the instant application.

Drawings
In view of Applicant’s response, the objections to the drawings are withdrawn. 
         
Response to Amendment
In response to the action mailed on 4/21/2022, the Applicant has filed a response amending claim 1. 
                 
Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive. 

The Applicant argues that “Jones discloses a system solely devoted to reducing the length of cyclic prefixes (CPs) so as to free up bandwidth.” However, the Examiner respectfully disagrees with this statement because Jones is not solely devoted to this purpose. This is because Jones Fig 2 discloses a first embodiment where a long primary cyclic prefix (208) is added at the beginning of an OFDM frame for the purpose of allowing a RFoG ONU laser to turn-on prior to data transmission (see paragraph [25]). In addition, Jones Fig 3 discloses a second embodiment where, instead of the long primary cyclic prefix (208), a continuous wave (CW) tone 310 is added at the beginning of an OFDM frame for the purpose of allowing the RFoG ONU laser to turn-on (activate) prior to data transmission (see paragraph [29]). Therefore, Jones also teaches the concept that a long primary cyclic prefix (208) (as shown in Fig 2) and/or a continuous wave (CW) tone 310  (as shown in Fig 3) can be used at the beginning of an OFDM frame for the purpose of turning-on (activating) a RFoG ONU laser prior to data transmission (similar to the Applicant’s claimed invention). Thus, the system of Jones is not solely devoted to reducing the length of cyclic prefixes (CPs) so as to free up bandwidth i.e. as argued. 
 
The Applicant argues that the Examiner’s interpretation of Zinevich FIG. 3 where the upstream signals (i.e. 304) are within a range of frequencies dedicated for the upstream signals (i.e. 304) is not true. However, the Examiner respectfully disagrees with this statement because of the following reasons. First, there is nothing in the claim that prevents the Examiner from taking this interpretation. Here, the limitation "range of frequencies dedicated for upstream signals” is claimed in a broad manner and does not have any defined boundaries. In addition, the Applicant’s disclosure has not provided any teaching and/or drawing clearly defining what the “range of frequencies dedicated for upstream signals” is/are. Therefore, for at least these reasons, the Examiner is taking this interpretation. Furthermore, a person skilled in the art would recognize that it is known in the art that a primary station (e.g. a CMTS) “allocates” bandwidth (range of frequencies) to a secondary station (e.g. a cable modem) so that the secondary station transmits upstream data to the primary station (similar to Zinevich FIG. 3). Therefore, the Examiner is interpreting the terms “allocated” and “dedicated” to be equivalent since they both are synonyms. See dictionary.com for details. Moreover, the Applicant’s disclosure has failed to define a special meaning for the term “dedicated”, making the term “dedicated” have a common meaning. The Applicant appears to be arguing that all of the spectrum of the upstream band 305 as described in Zinevich FIG. 3 is the range of frequencies “dedicated” for the upstream signals, however, this is contrary to the Examiner’s interpretation i.e. as stated above. This is because Zinevich Fig 3 teaches that only a range of frequencies for the upstream signals (e.g. 304) are being dedicated (allocated), and not all of the spectrum of the upstream band 305 i.e. as argued. Furthermore, the Examiner’s interpretation is not self-contradictory because there is no contradiction in interpreting that the upstream signals (304) are within a “range of frequencies dedicated for upstream signals.” As stated above, the limitation “range of frequencies dedicated for upstream signals” is being interpreted to be a range of frequencies for the upstream signals (e.g. 304) that are “allocated” from the primary station (e.g. a CMTS) to the secondary station (e.g. a cable modem) in order to transmit upstream data. In this case, the range of frequencies being dedicated (allocated) for the upstream signals (e.g. 304) are only a portion of the upstream band 305. The Applicant also argues that “a cable modem may transmit in the upstream direction, and an ONU may receive and retransmit signals in any number of OFDM channels 304 within the "Upstream Band" shown in FIG. of Zinevich.” However, there is no evidence to support this statement. Zinevich does not disclose any ONU being connected to a cable modem. Therefore, this appears to be a mere allegation with no basis. As a reminder, MPEP 2145 states that an “argument does not replace evidence where evidence is necessary.”

The Applicant argues that claim 9 recites the limitation “the second signal being outside any range of frequencies dedicated for upstream signals…” and the Examiner has ignored the word “any.” However, the Examiner respectfully disagrees with this statement because the Examiner did not ignore the word “any” i.e. as argued. It appears that the Applicant has not fully considered the rejection of claim 9 and has omitted pages 14-15 of the non-final action mailed on 4/21/2022. The Examiner has fully addressed all the claimed limitations regarding claim 9 in accordance with MPEP 2143.03. Therefore, the rejection is proper and is contrary to what the Applicant argues.
 
The Applicant argues that the combination of Nandiraju and Zhao does not teach the limitation of "a first cable modem configured to send an upstream data signal to the first ONU and configured to force the laser of the first ONU into continuous mode." However, the Examiner respectfully disagrees with this statement because of the following. First, the Applicant appears to have ignored that this rejection is based on a combination of references, and is attacking the references of Nandiraju and Zhao individually. As a reminder, MPEP 2145 section “Arguing Against References Individually” states that the Applicant cannot attack the references individually where the rejection is based on a combination of references. Second, the combination of Nandiraju and Zhao teaches this argued limitation. More specifically, Nandiraju Fig 1, paragraphs [24][25] teaches a first cable modem (e.g. 14a) being configured to send an upstream data signal to a first ONU (e.g. 20a) and Zhao Fig 4, paragraphs [25][26][27] teaches the concept that a laser of an ONU (e.g. optical network unit #1) is forced to operate in a continuous mode. Therefore, the combination generates a first cable modem (e.g. 14a) being configured to send an upstream data signal to a first ONU (e.g. 20a) and being configured to force a laser of the ONU (e.g. 20a) to operate in a continuous mode. This modification is being made because both systems are similar and have overlapping components (e.g. ONUs). Moreover, modifying the primary reference of Nandiraju Fig 1 so that the first cable modem (e.g. 14a) comprises an operation/function to force a laser of the ONU (e.g. 20a) to operate in a continuous mode (i.e. similar to the operation/function of the secondary reference of Zhao Fig 4 ) is obvious and requires only ordinary skill in the art to perform. In this case, there is not physical integration of the two systems, but rather the primary reference of Nandiraju is being modified based on the teachings of the secondary reference of Zhao. This is because, MPEP 2145 section “Arguing That Prior Art Devices Are Not Physically Combinable” states that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but, rather the test is what the combined teachings of those references suggest to those of ordinary skill in the art. Here, this modification improves the primary reference of Nandiraju Fig 1 and yields predictable results. Furthermore, the benefit of this modification is for the first ONU (e.g. 20a) to operate in a continuous mode with a laser being turned-on all the time in order to prevent/avoid abrupt transitions between a transmission state and a non-transmission state and for achieving a continuous mode between an OLT and an ONU at a reduced cost. Therefore, for at least these reasons, the combination is proper and teaches what is being claimed.
 
The Applicant argues that the Examiner has failed to articulate a reasoned explanation of obviousness with regards to the limitation “the tone generator gradually increases the power of the tone.” However, the Examiner respectfully disagrees with this statement because the Examiner has fully provided a reasoning for obviousness. For example, see page 17 of the non-final action mailed on 4/21/2022. In this case, the Examiner provided the reference of Grubb to teach the concept that a power of a tone can be gradually increased. Here, for clarification, there is no physical integration of the two tones, but rather the CW tone 310 of the reference of Jones is being modified based on the teachings of the tone of the reference of Grubb. This modification is supported by MPEP 2145 section “Arguing That Prior Art Devices Are Not Physically Combinable.” Furthermore, this combination is a simple implementation of a known technique of a known tone into another similar CW tone 310 for its improvement and for optimization and which yields predictable results, and, according to MPEP 2143 section “Applying A Known Technique To A Known Device (Method, Or Product) Ready For Improvement To Yield Predictable Results” this is a proper rational to support a conclusion for obviousness in a combination. Also, the benefit of gradually increasing the power of the CW tone 310 is to reach a target power level that generates an optimum signal quality and which prevents over-powering electrical/optical components because the power is gradually (and not abruptly) increased. Furthermore, a person skilled in the art would recognize that the technique of gradually increasing power of a signal so as to reach a target power level and generate a signal with a higher power level is well known and is not novel.
  
In conclusion, for at least these reasons, the prior art still teaches the claims i.e. as currently presented. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites the limitation “A cable modem operatively connected to an Optical Network Unit (ONU) configured to send upstream signals within a range of frequencies dedicated in the ONU for the upstream signals.” However, there is no support for this statement in the Applicant’s disclosure. The Applicant’s disclosure does not teach and/or show “a range of frequencies dedicated in the ONU for the upstream signals.” Moreover, there no mention of the term “dedicated” in the Applicant’s disclosure. Paragraph [60] of the Applicant’s disclosure recites “the tone generator 428 generates continuous wave (CW) tone outside the range of frequencies used to transmit the upstream signal”, however, this is different from what is currently being claimed in claim 1. Therefore, one skilled in the art is not conveyed that the Applicant had possession of claim 1 i.e. as currently presented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6 and 9-12 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Jones et al (US Pub 20190028310) in further view of Zinevich (US Pub 20160119662).

Regarding Claim 1, Nandiraju discloses a cable modem operably connected to an Optical Network Unit (ONU) (Fig 1, paragraph [25] where a network 10 has a cable modem (e.g. 14a) operably connected to an ONU (e.g. 20a)), comprising: 
an output configured to send a signal to the ONU, the ONU having a laser that retransmits the signal (Fig 1, paragraph [25] where the cable modem (e.g. 14a) has an output configured to send a signal to the ONU (e.g. 20a), the ONU (e.g. 20a) having a laser that retransmits the signal).  
Nandiraju fails to explicitly disclose a tone generator capable of selectively inserting a tone ahead of the signal so as to activate the laser prior to a time that the ONU receives the signal, the tone inserted ahead of the signal.  
However, Jones discloses
a tone generator capable of selectively inserting a tone ahead of a signal so as to activate a laser prior to a time that an ONU receives the signal, the tone inserted ahead of the signal (Fig 3, paragraphs [29][30] where a modem has a tone generator capable of selectively inserting a CW tone 310 ahead of a signal 302 so as to activate (turn-on) a laser in a RFoG ONU prior to a time that the RFoG ONU receives the signal 302 and where the CW tone 310 is inserted ahead of the signal 302).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cable modem (e.g. 14a) as described in Nandiraju, with the teachings of the modem as described in Jones. The motivation being is that as shown a modem can have a tone generator that inserts a CW tone 310 ahead of a signal 302 so as to activate (turn-on) a laser in a RFoG ONU prior to a time that the RFoG ONU receives the signal 302 and one of ordinary skill in the art can implement this concept into the cable modem (e.g. 14a) as described in Nandiraju and have the cable modem (e.g. 14a) with a tone generator that inserts a CW tone 310 ahead of a signal 302 so as to activate (turn-on) the laser in the ONU (e.g. 20a) prior to a time that the ONU (e.g. 20a) receives the signal 302 i.e. as an alternative so that the cable modem (e.g. 14a) activates and stabilizes the laser in the ONU (e.g. 20a) by inserting the CW tone 310, instead of a long primary cyclic prefix (208), prior to upstream data transmission and which modification is a simple implementation of a known concept of a known modem into another similar cable modem (e.g. 14a) for its improvement and for optimization and which modification yields predictable results.  
Nandiraju as modified by Jones fails to explicitly disclose the cable modem configured to send upstream signals within a range of frequencies dedicated in the ONU for the upstream signals.
However, Zinevich discloses
a cable modem configured to send upstream signals within a range of frequencies dedicated for the upstream signals (Fig 3, paragraph [39] where a DOCSIS 3.1 network has a cable modem (e.g. 113 as shown in Fig 1) that sends upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304)).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cable modem (e.g. 14a) as described in Nandiraju as modified by Jones, with the teachings of the cable modem as described in Zinevich. The motivation being is that as shown a cable modem (e.g. 113 as shown in Fig 1) can be configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) and one of ordinary skill in the art can implement this concept into the cable modem (e.g. 14a) as described in Nandiraju as modified by Jones and better show and illustrate that the cable modem (e.g. 14a) is configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) and which range of frequencies is also dedicated (allocated) in the ONU (e.g. 20a) for the upstream signals (i.e. 304) since the ONU (e.g. 20a) is located between a primary station (e.g. a CMTS 12a) and the cable modem (e.g. 14a) and which combination better shows and illustrates a frequency spectrum so as to perform upstream data communications and which combination is a simple implementation of a known concept of a known cable modem into another similar cable modem (e.g. 14a) for better clarifying its structure/configuration and which combination yields predictable results.         
Nandiraju as modified by Jones and Zinevich fails to explicitly disclose the tone being outside the range of frequencies dedicated for upstream signals.
However, it would have been obvious to one of ordinary skill in the art to modify the CW tone 310 as described in Nandiraju, Jones and Zinevich and have the CW tone 310 being outside the range of frequencies dedicated (allocated) for the upstream signals (i.e. 304). This is because Jones paragraph [31] teaches that the CW tone 310 is allocated a frequency in the return/upstream band, and Zinevich Fig 3, paragraph [39] teaches a return/upstream band 305. Therefore, one of skilled in the art can conclude that the CW tone 310 has a frequency in the return/upstream band 305. In this case, having the CW tone 310 outside the range of frequencies dedicated (allocated) for the upstream signals (i.e. 304), but within the return/upstream band 305, will avoid interference and/or overlapping between the frequencies of the CW tone 310 and the upstream signals (i.e. 304) and prevent signal degradation/crosstalk. Furthermore, Zinevich Fig 3, paragraph [39] teaches that a frequency below a minimum frequency for the upstream signals (i.e. 304) does not contain third order distortion products 307 which causes signal deterioration during transmission. Therefore, one of ordinary skill in the art is motivated to have the CW tone 310 at a frequency below a minimum frequency for the upstream signals (i.e. 304) so as to avoid signal deterioration during transmission caused by the third order distortion products 307. This modification requires only ordinary skill in the art to perform and yields predictable results. Furthermore, this limitation in question does not solve any stated problem, and, it is noted that after the modification, the prior art device as described in Nandiraju, Jones and Zinevich will perform equally well as the claimed invention. Thus, for at least these reasons, having the CW tone 310 being outside the range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) is obvious. 
 
Regarding Claim 2, Nandiraju as modified by Jones and Zinevich also discloses the cable modem where the tone generator generates a continuous wave (CW) tone (Jones Fig 3, paragraphs [29][30] where the tone generator generates a CW tone 310).  
 
Regarding Claim 3, Nandiraju as modified by Jones and Zinevich also discloses the cable modem where the tone generator reduces at least one of clipping, Optical Beat Interference, low frequency noise, funneling noise, and relative intensity noise in the signal (Jones Fig 3, paragraphs [6][29][30] where the tone generator reduces clipping in the signal 302 (i.e. because it is the CW tone 310 that is being clipped and not the signal 302 since clipping occurs at a beginning of an upstream transmission during the activation of the laser in the RFoG ONU)).   

Regarding Claim 4, Nandiraju as modified by Jones and Zinevich also discloses the cable modem transmitting an upstream signal conforming to the DOCSIS 3.1 standard (Jones Fig 3, paragraphs [29][30] where the modem transmits an upstream signal conforming to the DOCSIS 3.1 standard).   

Regarding Claim 5, Nandiraju as modified by Jones and Zinevich also discloses the cable modem where the tone generator generates a CW tone having a frequency below a minimum frequency for upstream signals specified in the DOCSIS 3.1 standard (Jones Fig 3, paragraphs [29][30][31] where the tone generator generates a CW tone 310 having a frequency below a minimum frequency for upstream signals (i.e. 304) (as shown in Zinevich Fig 3) specified in the DOCSIS 3.1 standard (This is because the CW tone 310 at a frequency below a minimum frequency for the upstream signals (i.e. 304) avoids signal deterioration during transmission caused by third order distortion products 307)).   
    
Regarding Claim 6, Nandiraju as modified by Jones and Zinevich also discloses the cable modem where the laser is activated by the tone at a time sufficient to fully turn on the laser before the signal is received by the ONU (Jones Fig 3, paragraphs [6][29][30] where the laser in the RFoG ONU is activated by the CW tone 310 at a time sufficient to fully turn on the laser before the signal 302 is received by the RFoG ONU).    

Regarding Claim 9, Nandiraju discloses a system comprising: 
an ONU proximate a subscriber, the ONU having a laser configured to retransmit a first signal comprising an upstream data signal containing information to be retransmitted (Fig 1, paragraph [25] where a network 10 has an ONU (e.g. 20a) proximate to a subscriber and the ONU (e.g. 20a) has a laser configured to retransmit a first signal comprising an upstream data signal containing information to be retransmitted); and   
a cable modem operably connected to the ONU (Fig 1, paragraph [25] where the network 10 has a cable modem (e.g. 14a) operably connected to the ONU (e.g. 20a)).
Nandiraju fails to explicitly disclose the cable modem capable of sending the first signal and a second signal, the second signal not containing the upstream data signal, the second signal used by the ONU to improve the quality of the upstream data signal.  
However, Jones discloses    
a cable modem capable of sending a first signal and a second signal (Fig 3, paragraphs [29][30] where a modem is capable of sending a first signal 302 and a second signal (CW tone 310) to a RFoG ONU), the second signal not containing upstream data signal, the second signal used by an ONU to improve the quality of the upstream data signal (Fig 3, paragraphs [6][29][30] where the second signal (CW tone 310) does not contain upstream data signal and the second signal (CW tone 310) is used by the RFoG ONU to improve quality of the upstream data signal (i.e. because it activates and stabilizes a laser in the RFoG ONU)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the cable modem (e.g. 14a) as described in Nandiraju, with the teachings of the modem as described in Jones. The motivation being is that as shown a modem can send a first signal 302 and a second signal (CW tone 310) which does not contain upstream data signal and is used by a RFoG ONU to improve quality of the upstream data signal (i.e. because it activates and stabilizes a laser in the RFoG ONU) and one of ordinary skill in the art can implement this concept into the cable modem (e.g. 14a) as described in Nandiraju and have the cable modem (e.g. 14a) send a first signal 302 and a second signal (CW tone 310) which does not contain upstream data signal and is used by the ONU (e.g. 20a) to improve quality of the upstream data signal (i.e. because it activates and stabilizes a laser in the ONU (e.g. 20a)) i.e. as an alternative so that the cable modem (e.g. 14a) activates and stabilizes the laser in the ONU (e.g. 20a) by inserting the CW tone 310, instead of a long primary cyclic prefix (208), prior to upstream data transmission and which modification is a simple implementation of a known concept of a known modem into another similar cable modem (e.g. 14a) for its improvement and for optimization and which modification yields predictable results.  
Nandiraju as modified by Jones fails to explicitly disclose a range of frequencies dedicated for upstream signals. 
However, Zinevich discloses
a range of frequencies dedicated for upstream signals (Fig 3, paragraph [39] where a DOCSIS 3.1 network has a cable modem (e.g. 113 as shown in Fig 1) that sends upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304)).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cable modem (e.g. 14a) as described in Nandiraju as modified by Jones, with the teachings of the cable modem as described in Zinevich. The motivation being is that as shown a cable modem (e.g. 113 as shown in Fig 1) can be configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) and one of ordinary skill in the art can implement this concept into the cable modem (e.g. 14a) as described in Nandiraju as modified by Jones and better show and illustrate that the cable modem (e.g. 14a) is configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) and which combination better shows and illustrates a frequency spectrum so as to perform upstream data communications and which combination is a simple implementation of a known concept of a known cable modem into another similar cable modem (e.g. 14a) for better clarifying its structure/configuration and which combination yields predictable results.          
Nandiraju as modified by Jones and Zinevich fails to explicitly disclose the second signal being outside any range of frequencies dedicated for upstream signals.
However, it would have been obvious to one of ordinary skill in the art to modify the second signal (CW tone 310) as described in Nandiraju, Jones and Zinevich and have the second signal (CW tone 310) being outside any range of frequencies dedicated (allocated) for the upstream signals (i.e. 304). This is because Jones paragraph [31] teaches that the second signal (CW tone 310) is allocated a frequency in the return/upstream band, and Zinevich Fig 3, paragraph [39] teaches a return/upstream band 305. Therefore, one of skilled in the art can conclude that the second signal (CW tone 310) has a frequency in the return/upstream band 305. In this case, having the second signal (CW tone 310) outside the range of frequencies dedicated (allocated) for the upstream signals (i.e. 304), but within the return/upstream band 305, will avoid interference and/or overlapping between the frequencies of the second signal (CW tone 310) and the upstream signals (i.e. 304) and prevent signal degradation/crosstalk. Furthermore, Zinevich Fig 3, paragraph [39] teaches that a frequency below a minimum frequency for the upstream signals (i.e. 304) does not contain third order distortion products 307 which causes signal deterioration during transmission. Therefore, one of ordinary skill in the art is motivated to have the second signal (CW tone 310) at a frequency below a minimum frequency for the upstream signals (i.e. 304) so as to avoid signal deterioration during transmission caused by the third order distortion products 307. This modification requires only ordinary skill in the art to perform and yields predictable results. Furthermore, this limitation in question does not solve any stated problem, and, it is noted that after the modification, the prior art device as described in Nandiraju, Jones and Zinevich will perform equally well as the claimed invention. Thus, for at least these reasons, having the second signal (CW tone 310) being outside any range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) is obvious. 
  
Regarding Claim 10, Nandiraju as modified by Jones and Zinevich also discloses the system where the second signal is generated by a CW tone generator in the cable modem (Jones Fig 3, paragraphs [6][29][30] where the second signal (CW tone 310) is generated by a CW tone generator in the modem).   
 
Regarding Claim 11, Nandiraju as modified by Jones and Zinevich also discloses the system where the CW tone has a frequency below a minimum frequency for upstream signals specified in the DOCSIS 3.1 standard (Jones Fig 3, paragraphs [6][29][30][31] where the CW tone 310 has a frequency below a minimum frequency for upstream signals (i.e. 304) (as shown in Zinevich Fig 3) specified in the DOCSIS 3.1 standard (This is because the CW tone 310 at a frequency below a minimum frequency for the upstream signals (i.e. 304) avoids signal deterioration during transmission caused by third order distortion products 307)).   

Regarding Claim 12, Nandiraju as modified by Jones and Zinevich also discloses the system where the tone generator reduces at least one of clipping, Optical Beat Interference, low frequency noise, funneling noise, and relative intensity noise in the optical signal (Jones Fig 3, paragraphs [6][29][30] where the tone generator reduces clipping in a first signal 302 (i.e. because it is the CW tone 310 that is being clipped and not the signal 302 since clipping occurs at a beginning of an upstream transmission during the activation of the laser in the RFoG ONU)).   
 
Claims 7-8 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Jones et al (US Pub 20190028310) in further view of Zinevich (US Pub 20160119662) in further view of Grubb et al (US Pat 5046138).

Regarding Claim 7, Nandiraju as modified by Jones and Zinevich also discloses the cable modem where the tone generator changes the power of the tone (Jones Fig 3, paragraph [31] where the tone generator changes the power of the CW tone 310 to a desired power level).    
Nandiraju as modified by Jones and Zinevich fails to explicitly disclose the power of the CW tone 310 being changed by being gradually increased.
However, Grubb discloses    
a power of a tone being changed by being gradually increased (col 2 lines 31-33 where a power of a tone is changed by being gradually increased). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the CW tone 310 as described in Nandiraju as modified by Jones and Zinevich, with the teachings of the tone as described in Grubb. The motivation being is that as shown a power of a tone can be changed by being gradually increased and one of ordinary skill in the art can implement this concept into the CW tone 310 as described in Nandiraju as modified by Jones and Zinevich and have a power of the CW tone 310 being changed by being gradually increased i.e. as an alternative so as to gradually increase the power of the CW tone 310 in order to reach a target power level that generates an optimum signal quality and which prevents over-powering electrical/optical components because the power is gradually (and not abruptly) increased and which modification is a simple implementation of a known concept of a known tone into another similar CW tone 310 for its improvement and for optimization and which modification yields predictable results.     

Regarding Claim 8, Claim 8 is similar to claim 7, therefore, claim 8 is rejected for the same reasons as claim 7.

Regarding Claim 13, Nandiraju as modified by Jones and Zinevich also discloses the system where the second signal changes in power (Jones Fig 3, paragraph [31] where the second signal (CW tone 310) changes in power to a desired power level).    
Nandiraju as modified by Jones and Zinevich fails to explicitly disclose the power of the second signal (CW tone 310) being changed by being gradually increased. 
However, Grubb discloses    
a power of a tone being changed by being gradually increased (col 2 lines 31-33 where a power of a tone is changed by being gradually increased). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second signal (CW tone 310) as described in Nandiraju as modified by Jones and Zinevich, with the teachings of the tone as described in Grubb. The motivation being is that as shown a power of a tone can be changed by being gradually increased and one of ordinary skill in the art can implement this concept into the second signal (CW tone 310) as described in Nandiraju as modified by Jones and Zinevich and have a power of the second signal (CW tone 310) being changed by being gradually increased i.e. as an alternative so as to gradually increase the power of the CW tone 310 in order to reach a target power level that generates an optimum signal quality and which prevents over-powering electrical/optical components because the power is gradually (and not abruptly) increased and which modification is a simple implementation of a known concept of a known tone into another similar second signal (CW tone 310) for its improvement and for optimization and which modification yields predictable results.       

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Jones et al (US Pub 20190028310) in further view of Zinevich (US Pub 20160119662) in further view of Zhao et al (US Pub 20070292132).

Regarding Claim 14, Nandiraju as modified by Jones and Zinevich fails to explicitly disclose the system where the cable modem causes the laser to operate in continuous mode.
However, Zhao discloses 
causing a laser to operate in continuous mode (Fig 4, paragraphs [25][26][27] where a laser of an ONU (e.g. optical network unit #1) is forced to operate in a continuous mode).         
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ONU (e.g. 20a) / cable modem (e.g. 14a) as described in Nandiraju as modified by Jones and Zinevich, with the teachings of the ONU (e.g. optical network unit #1) as described in Zhao. The motivation being is that as shown a laser of an ONU (e.g. optical network unit #1) can be forced to operate in a continuous mode and one of ordinary skill in the art can implement this concept into the ONU (e.g. 20a) / cable modem (e.g. 14a) as described in Nandiraju as modified by Jones and Zinevich and have the laser of the ONU (e.g. 20a) be forced (i.e. by the cable modem (e.g. 14a)) to operate in a continuous mode (here modifying the cable modem (e.g. 14a) so that it comprises an operation/function to force the laser of the ONU (e.g. 20a) to operate in a continuous mode (i.e. similar to the operation/function of Zhao Fig 4) is obvious and requires only ordinary skill in the art to perform), this modification is being made because both systems are similar and have overlapping components (e.g. ONUs), the benefits of this modification is for the ONU (e.g. 20a) to operate in a continuous mode with a laser being turned-on all the time in order to prevent/avoid abrupt transitions between a transmission state and a non-transmission state and for achieving a continuous mode between an OLT and an ONU at a reduced cost and which modification is a simple implementation of a known concept of a known ONU (e.g. optical network unit #1) into another similar ONU (e.g. 20a) / cable modem (e.g. 14a) for its improvement and for optimization and which modification yields predictable results.    

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Zhao et al (US Pub 20070292132).
 
Regarding Claim 15, Nandiraju discloses a system comprising: 
a first ONU and a second ONU, each having a laser configured to retransmit in burst mode a respective upstream data signal containing information to be retransmitted, the first ONU and the second ONU each connected to a common combiner unit that forwards the retransmitted signals to a head end (Fig 1, paragraphs [24][25] where a network 10 has a first ONU (e.g. 20a) and a second ONU (e.g. 20b), each having a laser configured to retransmit in burst mode respective upstream data signal containing information to be retransmitted, the first ONU (e.g. 20a) and the second ONU (e.g. 20b) each connected to a common combiner unit 22b that forwards the retransmitted signals to a head end 12); 
a first cable modem configured to send an upstream data signal to the first ONU (Fig 1, paragraphs [24][25] where a first cable modem (e.g. 14a) is configured to send an upstream data signal to the first ONU (e.g. 20a)); and  
a second cable modem connected to the second ONU and configured to send an upstream data signal to the second ONU without forcing the laser of the second ONU into continuous mode (Fig 1, paragraphs [24][25] where a second cable modem (e.g. 14b) is connected to the second ONU (e.g. 20b) and is configured to send an upstream data signal to the second ONU (e.g. 20b) without forcing the laser of the second ONU (e.g. 20b) into a continuous mode).   
Nandiraju fails to explicitly disclose forcing the laser of the first ONU into a continuous mode.
However, Zhao discloses 
forcing a laser of an ONU into a continuous mode (Fig 4, paragraphs [25][26][27] where a laser of an ONU (e.g. optical network unit #1) is forced to operate in a continuous mode).          
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first ONU (e.g. 20a) / first cable modem (e.g. 14a) as described in Nandiraju, with the teachings of the ONU (e.g. optical network unit #1) as described in Zhao. The motivation being is that as shown a laser of an ONU (e.g. optical network unit #1) can be forced to operate in a continuous mode and one of ordinary skill in the art can implement this concept into the first ONU (e.g. 20a) / first cable modem (e.g. 14a) as described in Nandiraju and have the laser of the first ONU (e.g. 20a) be forced (i.e. by the cable modem (e.g. 14a)) to operate in a continuous mode (here modifying the cable modem (e.g. 14a) so that it comprises an operation/function to force the laser of the ONU (e.g. 20a) to operate in a continuous mode (i.e. similar to the operation/function of Zhao Fig 4) is obvious and requires only ordinary skill in the art to perform), this modification is being made because both systems are similar and have overlapping components (e.g. ONUs), the benefits of this modification is for the first ONU (e.g. 20a) to operate in a continuous mode with a laser being turned-on all the time in order to prevent/avoid abrupt transitions between a transmission state and a non-transmission state and for achieving a continuous mode between an OLT and an ONU at a reduced cost and which modification is a simple implementation of a known concept of a known ONU (e.g. optical network unit #1) into another similar first ONU (e.g. 20a) / first cable modem (e.g. 14a) for its improvement and for optimization and which modification yields predictable results.   
 
Claims 16-17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Zhao et al (US Pub 20070292132) in further view of Jones et al (US Pub 20190028310).

Regarding Claim 16, Nandiraju as modified by Zhao fails to explicitly disclose the system where the first cable modem includes a tone generator that generates a CW tone forcing the laser of the first ONU into continuous mode.  
	However, Jones discloses 
a first cable modem includes a tone generator that generates a CW tone (Fig 3, paragraphs [29][30] where a cable modem, connected to an RFoG ONU, includes a tone generator that generates a CW tone 310).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first cable modem (e.g. 14a) as described in Nandiraju as modified by Zhao, with the teachings of the cable modem as described in Jones. The motivation being is that as shown a cable modem, connected to an RFoG ONU, can include a tone generator that generates a CW tone 310 and one of ordinary skill in the art can implement this concept into first cable modem (e.g. 14a) as described in Nandiraju as modified by Zhao and have the first cable modem (e.g. 14a), connected to the first ONU (e.g. 20a), include a tone generator that generates a CW tone 310 for forcing the laser of the first ONU (e.g. 20a) into continuous mode i.e. as an alternative so as to apply a known technique of generating a CW tone into a known first cable modem (e.g. 14a) for the purpose of forcing the laser of the first ONU (e.g. 20a) to be turned-on all the time and which modification achieves a continuous mode by using the continuous transmission of the CW tone and which modification is a simple implementation of a known concept of a known cable modem into another similar first cable modem (e.g. 14a), namely, for its improvement and for optimization and which modification yields predictable results.     
 
Regarding Claim 17, Nandiraju as modified by Zhao and Jones also discloses the system where the first ONU transmits an upstream signal conforming to the DOCSIS 3.1 standard and the second ONU does not (Nandiraju Fig 1, paragraphs [24][25][27] where the first ONU (e.g. 20a) transmits an upstream signal conforming to the DOCSIS 3.1 standard (as shown in Jones paragraph [29]) and the second ONU (e.g. 20b) does not because it transmits an upstream signal conforming to the DOCSIS 3.0 standard).   

Regarding Claim 19, Nandiraju as modified by Zhao fails to explicitly disclose the system where the second cable modem includes a tone generator that is capable of selectively inserting a tone ahead of a data signal so as to activate the laser in the second ONU prior to a time that the ONU receives the data signal from the cable modem.
However, Jones discloses 
a second cable modem includes a tone generator that is capable of selectively inserting a tone ahead of a data signal so as to activate a laser in a second ONU prior to a time that the ONU receives the data signal from the cable modem (Fig 3, paragraphs [29][30] where a cable modem includes a tone generator that is capable of selectively inserting a CW tone 310 ahead of a data signal 302 so as to activate a laser in an ONU prior to a time that the ONU receives the data signal 302 from the cable modem).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second cable modem (e.g. 14b) as described in Nandiraju as modified by Zhao, with the teachings of the cable modem as described in Jones. The motivation being is that as shown a cable modem can include a tone generator that is capable of selectively inserting a CW tone 310 ahead of a data signal 302 so as to activate a laser in an ONU prior to a time that the ONU receives the data signal 302 from the cable modem and one of ordinary skill in the art can implement this concept into the second cable modem (e.g. 14b) as described in Nandiraju as modified by Zhao and have the second cable modem (e.g. 14b) include a tone generator that is capable of selectively inserting a CW tone 310 ahead of a data signal 302 so as to activate a laser in the second ONU (e.g. 20b) prior to a time that the second ONU (e.g. 20b) receives the data signal 302 from the second cable modem (e.g. 14b) i.e. as an alternative so that a modem can activate and stabilize a laser in an ONU by inserting a CW tone, instead of a long primary cyclic prefix, prior to upstream data transmission and which modification is a simple implementation of a known concept of a known cable modem into another similar second cable modem (e.g. 14b) for its improvement and for optimization and which modification yields predictable results.       
   
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Zhao et al (US Pub 20070292132) in further view of Jones et al (US Pub 20190028310) in further view of Zinevich (US Pub 20160119662).

Regarding Claim 18, Nandiraju as modified by Zhao and Jones fails to explicitly disclose the system where the tone generator generates a CW tone having a frequency below a minimum frequency for upstream signals specified in the DOCSIS 3.1 standard 
However, Zinevich discloses
a range of frequencies dedicated for upstream signals specified in a DOCSIS 3.1 standard (Fig 3, paragraph [39] where a DOCSIS 3.1 network has a cable modem (e.g. 113 as shown in Fig 1) that sends upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) specified in a DOCSIS 3.1 standard).     
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cable modem (e.g. 14a) as described in Nandiraju as modified by Zhao and Jones, with the teachings of the cable modem as described in Zinevich. The motivation being is that as shown a cable modem (e.g. 113 as shown in Fig 1) can be configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) specified in a DOCSIS 3.1 standard and one of ordinary skill in the art can implement this concept into the cable modem (e.g. 14a) as described in Nandiraju as modified by Zhao and Jones and better show and illustrate that the cable modem (e.g. 14a) is configured to send upstream signals (i.e. 304) within a range of frequencies dedicated (allocated) for the upstream signals (i.e. 304) specified in the DOCSIS 3.1 standard and which combination better shows and illustrates a frequency spectrum so as to perform upstream data communications and which combination is a simple implementation of a known concept of a known cable modem into another similar cable modem (e.g. 14a) for better clarifying its structure/configuration and which combination yields predictable results.          
Nandiraju as modified by Zhao and Jones and Zinevich fails to explicitly disclose the CW tone having a frequency below a minimum frequency for upstream signals. 
However, it would have been obvious to one of ordinary skill in the art to modify the CW tone 310 as described in Nandiraju, Zhao and Jones and Zinevich and have the CW tone 310 with a frequency below a minimum frequency for the upstream signals (i.e. 304). This is because Jones paragraph [31] teaches that the CW tone 310 is allocated a frequency in the return/upstream band, and Zinevich Fig 3, paragraph [39] teaches a return/upstream band 305. Therefore, one of skilled in the art can conclude that the CW tone 310 has a frequency in the return/upstream band 305. In this case, having the CW tone 310 outside the range of frequencies dedicated (allocated) for the upstream signals (i.e. 304), but within the return/upstream band 305, will avoid interference and/or overlapping between the frequencies of the CW tone 310 and the upstream signals (i.e. 304) and prevent signal degradation/crosstalk. Furthermore, Zinevich Fig 3, paragraph [39] teaches that a frequency below a minimum frequency for the upstream signals (i.e. 304) does not contain third order distortion products 307 which causes signal deterioration during transmission. Therefore, one of ordinary skill in the art is motivated to have the CW tone 310 at a frequency below a minimum frequency for the upstream signals (i.e. 304) so as to avoid signal deterioration during transmission caused by the third order distortion products 307. This modification requires only ordinary skill in the art to perform and yields predictable results. Furthermore, this limitation in question does not solve any stated problem, and, it is noted that after the modification, the prior art device as described in Nandiraju, Jones and Zinevich will perform equally well as the claimed invention. Thus, for at least these reasons, having the CW tone 310 with a frequency below a minimum frequency for the upstream signals (i.e. 304) is obvious. 
 
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Nandiraju et al (US Pub 20120275792) in view of Zhao et al (US Pub 20070292132) in further view of Jones et al (US Pub 20190028310) in further view of Grubb et al (US Pat 5046138).

Regarding Claim 20, Nandiraju as modified by Zhao and Jones also discloses the system where the tone from the second cable modem changes in power (Jones Fig 3, paragraph [31] where the CW the tone 310 from the second cable modem (e.g. 14b) changes in power to a desired power level). 
Nandiraju as modified by Zhao and Jones fails to explicitly disclose the power of the CW tone 310 being changed by being gradually increased. 
However, Grubb discloses    
a power of a tone being changed by being gradually increased (col 2 lines 31-33 where a power of a tone is changed by being gradually increased).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the CW tone 310 as described in Nandiraju as modified by Zhao and Jones, with the teachings of the tone as described in Grubb. The motivation being is that as shown a power of a tone can be changed by being gradually increased and one of ordinary skill in the art can implement this concept into the CW tone 310 as described in Nandiraju as modified by Zhao and Jones and have a power of the CW tone 310 being changed by being gradually increased i.e. as an alternative so as to gradually increase the power of the CW tone 310 in order to reach a target power level that generates an optimum signal quality and which prevents over-powering electrical/optical components because the power is gradually (and not abruptly) increased and which modification is a simple implementation of a known concept of a known tone into another similar CW tone 310 for its improvement and for optimization and which modification yields predictable results.      
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art considered pertinent to the application and not relied upon is the following: 
 
Mutalik (US Pub 20170302378) and more specifically Fig 40. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636